   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 1 of 19



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

THE HOWARD CARR
COMPANIES, INC.,

                           Plaintiff,

             -v-                                               1:19-CV-622

CUMBERLAND FARMS, INC.,
and FIRST HARTFORD REALTY
CORPORATION,

                           Defendants.

-----------------------------------

APPEARANCES:                                              OF COUNSEL:

LAW OFFICE OF MURRAY S. CARR                              JEFFREY L. ZIMRING, ESQ.
Attorneys for Plaintiff
1735 Central Avenue
Albany, New York 12205

GIRVIN, FERLAZZO LAW FIRM                                 PATRICK J. FITZGERALD, III, ESQ.
Attorneys for Defendants                                  DANIEL RUBIN, ESQ.
20 Corporate Woods Boulevard
Albany, NY 12211

DAVID N. HURD
United States District Judge

                         MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      On April 26, 2019, plaintiff Howard Carr Companies, Inc. ("the Howard Group" or

"plaintiff") filed this action in Supreme Court, Albany County, against defendants Cumberland

Farms, Inc. ("Cumberland") and First Hartford Realty Corporation ("First Hartford") seeking

real estate commissions valued at just over $1 million.
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 2 of 19



       On May 24, 2019, Cumberland and First Hartford (collectively "defendants") removed

the suit to federal court. After plaintiff amended its pleading, defendants moved under

Federal Rule of Civil Procedure ("Rule") 12(b)(6) to dismiss the operative complaint. The

motion has been fully briefed and will be considered on the basis of the submissions without

oral argument.

II. BACKGROUND1

       The Howard Group is a New York corporation that operates a real estate brokerage in

Albany, New York. Am. Compl. ¶¶ 1-4. Cumberland is a Delaware corporation that

manages a chain of convenience stores out of its headquarters in Massachusetts. Id. ¶¶ 5-8.

And First Hartford is a Delaware corporation that runs a commercial real estate development

business from its main office in Connecticut. Id. ¶¶ 10, 12. According to plaintiff, First

Hartford enjoys an "exclusive development agreement" with Cumberland for the purpose of

developing sites for new stores in Upstate New York. See id. ¶ 14.

       On June 12, 2013, defendants "engaged" the Howard Group "for the purpose of

locating potential sites" on which Cumberland could build some new convenience

stores. Am. Compl. ¶¶ 15-16. Defendants provided plaintiff with "siting and other locational

criteria required for the development" of these stores. Id. ¶ 17. Thereafter, plaintiff identified

"at least 116 sites that satisfied the criteria." Id. ¶ 18; see also id. ¶ 19 (listing street

addresses). Plaintiff alleges that it "escorted personnel employed by" defendants to each

one of these locations and "informed the defendants of the acquisition cost for each of the

aforementioned sites." Id. ¶¶ 20-21.


          1
            The following facts are taken from the Howard Group's First Amended Complaint, Dkt. No. 21, and
   are assumed true for the purpose of resolving defendants' motion to dismiss.

                                                   -2-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 3 of 19



       The Howard Group alleges that defendants have acquired control of, and built or

intend to build new stores on, at least 11 of these 116 sites. Am. Compl. ¶¶ 22 (listing street

addresses). Plaintiff alleges that it expected compensation in the amount of $1,116,446.00,

but has only been paid $71,625.00. Id. ¶¶ 23-28. According to plaintiff, it is therefore entitled

to judgment in the amount of $1,044,820.00. Id. ¶ 29.

III. LEGAL STANDARD

       "To survive a Rule 12(b)(6) motion to dismiss, the '[f]actual allegations must be

enough to raise a right to relief above the speculative level.'" Forjone v. Dep't of Motor

Vehicles, 414 F. Supp. 3d 292, 298 (N.D.N.Y. 2019) (quoting Ginsburg v. City of Ithaca, 839

F. Supp. 2d 537, 540 (N.D.N.Y. 2012)). "Dismissal is appropriate only where plaintiff has

failed to provide some basis for the allegations that support the elements of his claims." Id.

       "When ruling on a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable inferences in the

non-movant's favor." United States v. Bedi, 318 F. Supp. 3d 561, 564-65 (N.D.N.Y. 2018)

(citation omitted). "In making this determination, a court generally confines itself to the facts

stated on the face of the complaint, . . . documents appended to the complaint or

incorporated in the complaint by reference, and . . . matters of which judicial notice may be

taken." Forjone, 414 F. Supp. 3d at 298 (citation and internal q uotation marks omitted).

IV. DISCUSSION

       This is actually the second time the Howard Group has come to court trying to collect

on these unpaid real estate commissions. Both times, plaintiff's suit began in Supreme

Court, Albany County. Both times, Cumberland and First Hartford removed the case to this

federal judicial district. And both times, the parties' dispute landed in this Court.

                                                -3-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 4 of 19



       A. The First Litigation is Filed

       The Howard Group's first lawsuit arrived in December of 2018, assigned to this Court

after defendants removed it on the basis of complete diversity of citizenship. Howard Carr

Cos., Inc. v. Cumberland Farms, Inc. et al., 1:18-CV-1414-DNH-CFH (the "First Litigation") at

Dkt. No. 1. Defendants immediately moved to dismiss under Rule 12(b)(6). Id. at Dkt. No. 6.

       According to defendants' motion, the Howard Group's pleading ran afoul of New York

Real Property Law ("RPL") § 442-d, which requires a plaintiff that wants to sue for unpaid

real estate commissions to plead and prove that it is a duly licensed real estate broker. First

Litig. at Dkt. No. 6. Beyond that threshold defect, defendants argued the complaint also

failed to identify the terms of the alleged brokerage agreement between the parties. Id.

       In opposition to dismissal, the Howard Group expressly disavowed the notion that its

claim was based on any written agreement. First Litig. at Dkt. No. 10. Instead, plaintiff

explained, it was merely seeking equitable relief in quantum meruit for the reasonable value

of the services it had rendered on defendants' behalf. Id. According to plaintiff, it was not

looking to recover any real estate commissions per se, just monetary compensation for the

fair value of its work. See id.

       B. The First Litigation is Dismissed

       On February 15, 2019, the Court rejected those arguments and granted defendants'

motion to dismiss. Howard Carr Cos., Inc. v. Cumberland Farms, Inc. ("Howard Carr I"), 359

F. Supp. 3d 188 (N.D.N.Y. 2019). Although it acknowledged that quantum meruit could




                                              -4-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 5 of 19



theoretically provide relief under the slightly unusual factual scenario2 presented in the

complaint, Howard Carr I rejected plaintiff's attempt to evade the pleading requirement

imposed by RPL § 442-d by characterizing its services as that of a "finder" rather than a

"broker." Id. at 193-95. And because plaintiff had failed to allege that it was a duly licensed

real estate broker in accordance with § 442-d, the complaint had to be dismissed. Id. at 195.

       Importantly for present purposes, Howard Carr I refused to grant the Howard Group's

conditional request to amend the pleading. 359 F. Supp. 3d at 195. The reasoning was

twofold: first, plaintiff had not bothered to follow Local Rule 7.1(a)(4), which requires a party

to submit a proposed amended complaint; and second, plaintiff had not given any indication

that it actually was a duly licensed broker during the time period in question. Id.

       As to that latter bit of rationale, Howard Carr I found it noteworthy that the Howard

Group had not once represented to the Court that it possessed a real estate license despite

the issue of its licensure status having been squarely presented in defendants' initial moving

papers. See Howard Carr I, 359 F. Supp. 3d at 195.

       Indeed, as defendants had emphasized in their reply memorandum, the Howard

Group appeared to have done its level best not to make that kind of affirmative

representation. Howard Carr I, 359 F. Supp. 3d at 195 (quoting First Litig. at Dkt. No.

11). Accordingly, the complaint was dismissed without leave to amend. Id.; see also First

Litig. at Dkt. No. 13 (entering judgment in favor of defendants).




          2
             The parties agreed that New York law governed the claim, but were mired in an ancillary dispute
  about whether defendants could be liable in quantum meruit where, as here, plaintiff had initially expected
  compensation would come from a third party; i.e., plaintiff believed it would be paid by the owners of the
  various sites identified for acquisition, not directly by defendants. Howard Carr I, 359 F. Supp. 3d at 192-94.


                                                      -5-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 6 of 19



       C. The Second Litigation is Filed

          The Howard Group filed a notice of appeal from Howard Carr I's dismissal of the First

Litigation. First Litig. at Dkt. No. 15. Apparently, however, plaintiff did not want to wait

around for the Second Circuit to weigh in. Instead, plaintiff went ahead and filed a nearly

identical lawsuit—this one—on April 29, 2019. 3 The Howard Carr Cos., Inc. v. Cumberland

Farms, Inc. et al., 1:19-CV-622-DNH-CFH at Dkt. No. 1. 4

       As before, the Howard Group's second lawsuit was filed in Supreme Court, Albany

County. Dkt. No. 1. And just like the first case, plaintiff named Cumberland and First

Hartford as the defendants. Id. Plaintiff also asserted the same claim for relief (sounding in

quantum meruit and based on unpaid commissions) arising out of the same fact pattern

alleged in the First Litigation (defendants' acquisition of a subset of development sites first

identified by plaintiff's efforts). Id. Of course, defendants quickly filed a notice of removal

and brought this case to federal court, too.

       Unlike the First Litigation, though, the Clerk of the Court initially assigned the Howard

Group's second suit to Senior U.S. District Judge Thomas J. McAvoy. Although Judge

McAvoy denied an early bid by defendants to transfer the case to the undersigned in light of

Howard Carr I, he later relented, and the matter was reassigned and stayed pending the

outcome of plaintiff's appeal from Howard Carr I's dismissal in the First Litigation. Dkt. Nos.

10, 14.



            3
            The new pleading includes details about the alleged sites identified by plaintiff and acquired by
  defendants for development, but the crucial difference between the two suits is that this time plaintiff alleged it
  "was duly licensed to transact business as a real estate broker . . . under license number 109908417 issued
  by the New York Department of State." Dkt. No. 2 ¶ 4; Dkt. No. 21 ¶ 4.
            4
                Direct citations to docket entries correspond with this action.

                                                          -6-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 7 of 19



       On November 5, 2019, the Second Circuit affirmed the dismissal order entered in the

First Litigation. Howard Carr Cos., Inc. v. Cumberland Farms, Inc. ("Howard Carr II"), 783 F.

App'x 80 (2d Cir. 2019). The panel rejected a renewed attempt by the Howard Group to

sidestep the pleading requirement of RPL § 442-d by characterizing itself as a "finder"

seeking only quantum meruit relief for its services. Id. at 81-82. Howard Carr II went on to

reject plaintiff's assertion that it should have been permitted to amend. Id. at 82. The

mandate issued on November 26, 2019. First Litig. at Dkt. No. 16.

       D. Defendants' Motion to Dismiss

       That should probably have been the end of both cases. However, the Howard Group

refused to voluntarily dismiss the second action, so the Court lifted the stay and reset the

answer deadline. Dkt. Nos. 17, 19. W hen defendants moved to dismiss, plaintiff amended

its pleading as of right. Dkt. Nos. 20, 21, 24. Thereafter, defendants moved against the

amended complaint. Dkt. No. 26.

       In their renewed motion to dismiss, defendants argue that res judicata bars the

Howard Group from bringing this suit. Defs.' Mem., Dkt. No. 25 at 7. 5 Defendants point out

that the pleading in this second case names the same parties, alleges the same facts, and

raises the same claim for quantum meruit as the complaint that was dismissed in the First

Litigation. Id. at 12.

       Defendants acknowledge that the Howard Group's new pleading also alleges that

plaintiff is a duly licensed real estate broker in apparent satisfaction of RPL § 442-d, but

argue it is far too late to make that representation now. Defs.' Mem. at 10. According to



          5
              Pagination corresponds to CM/ECF.

                                                  -7-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 8 of 19



defendants, Howard Carr I's dismissal without leave to amend—and the Second Circuit's

affirmance in Howard Carr II—amounts to a "final judgment on the merits" that bars this

suit. Id. at 12-16.

       In opposition, the Howard Group insists that Howard Carr I has no res judicata effect

because New York law permits a plaintiff to re-file suit where, as here, the complaint was

dismissed for a pleading defect. Pl.'s Mem., Dkt. No. 27 at 7-11. According to plaintiff, the

Supreme Court made clear in Semtek Int'l, Inc. v. Lockheed Martin Corp. ("Semtek"), 531

U.S. 497 (2001), that district courts must look to state law, not federal law, when analyzing

the preclusive effect of the dismissal of a state-law claim in a diversity case. Id. at 7-8.

       In reply, defendants argue Semtek is inapplicable because "it did not consider what

preclusive effect a federal district court can or should give its own prior decision dismissing a

counseled litigant's complaint on the merits and with prejudice, in part due to that litigant's

intentional failure to remedy its defective pleadings." Defs.' Reply, Dkt. No. 28 at 6-7.

       The parties' dispute tees up an interesting legal question. After all, "[t]he federalistic

aspects of res judicata are nowhere more bewildering than in addressing the broad question

whether state law should affect the rules applied to federal adjudication of questions

controlled by state law." 18B Charles Alan Wright et al., Federal Practice &

Procedure § 4472. Upon careful review of the governing legal principles, however,

defendants are correct: res judicata bars this second suit. 6



          6
               "A court may consider a res judicata defense on a Rule 12(b)(6) motion to dismiss when the court's
  inquiry is limited to the plaintiff's complaint, documents attached or incorporate therein, and materials
  appropriate for judicial notice." TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 498 (2d Cir. 2014); see
  also Day v. Moscow, 955 F.2d 807, 811 (2d Cir. 1992) ("[W]hen all relevant facts are shown by the court's
  own records, of which the court takes notice, the defense [of res judicata] may be upheld on a Rule 12(b)(6)
  motion without requiring an answer.").

                                                      -8-
    Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 9 of 19



       As a general matter, "[t]he preclusive effect of a judgment is defined by claim

preclusion and issue preclusion." Taylor v. Sturgell, 553 U.S. 880, 892 (2008). "Under the

doctrine of res judicata, or claim preclusion, a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been

raised in that action." TechnoMarine SA, 758 F.3d at 499 (quoting St. Pierre v. Dyer, 208

F.3d 394, 399 (2d Cir. 2000)).

       "The Second Circuit has enumerated four conditions to be analyzed when determining

whether res judicata applies: (1) the earlier decision was a final judgment on the

merits; (2) the decision was rendered by a court of competent jurisdiction; (3) the same

parties or their privies were involved; and (4) the decision involved the same cause of

action." Overview Books, LLC v. United States, 755 F. Supp. 2d 409, 415 (E.D.N.Y. 2010),

aff'd, 438 F. App'x 31 (2d Cir. 2011) (summary order).

       The second, third, and fourth elements of this test are all satisfied. Howard Carr I was

a valid exercise of diversity jurisdiction, since the litigants were (and still are) considered

"citizens" of different states, and the amount in controversy did (and still does) exceed the

sum of $75,000. The first and second lawsuits involve the same parties. And both suits

raise the same state-law claim for quantum meruit relief based on the same alleged

facts. Accordingly, the only question left to decide is the first one: was the dismissal in the

First Litigation a "final judgment on the merits" for purposes of res judicata?

       Ordinarily, the answer to this question is a clear yes. "As the sufficiency of a

complaint to state a claim on which relief may be granted is a question of law, the dismissal

for failure to state a claim is a final judgment on the merits and thus has res judicata

effects." Berrios v. N.Y. City Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009) (cleaned up).

                                                -9-
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 10 of 19



       That remains true even though Howard Carr I did not include the phrase "with

prejudice," since the Court expressly denied plaintiff's request to amend the complaint and

then directed the Clerk to enter a judgment dismissing the action. First Litig. at Dkt.

No. 13. Where, as here, dismissal was granted for reasons other than a lack of jurisdiction,

simultaneously denying a request to amend the pleading obviously results in a dismissal

"with prejudice." Cf. Solis v. Global Acceptance Credit Co., L.P., 601 F. App'x 767, 770 (11th

Cir. 2015) (per curiam) ("The court's intent to dismiss the action on the merits and with

prejudice is shown by its denial of leave to amend based on futility.").

       This conclusion seems especially logical where, as here, the Howard Group took a

direct appeal. Although in the federal system "dismissals with and without prejudice are

equally appealable as final orders," Allied Air Freight, Inc. v. Pan. Am. World Airways, Inc.,

393 F.2d 441, 444 (2d Cir. 1968), under plaintif f's theory it could have just filed the second

suit without ever going to the trouble of appealing the dismissal of the first one.

       As one treatise explains, "[h]aving brought suit, the plaintiff should be prepared to

plead a valid claim, to persuade the court that amendment should be granted, to

demonstrate valid reasons for dismissal without prejudice to a second action, or be

barred." 18A Charles Alan Wright et al., Federal Practice & Procedure § 4439.

       Howard Carr I concluded that the Howard Group had failed to plead a valid claim, had

failed to persuade the Court that amendment should be granted, and had failed to

demonstrate a valid reason why the dismissal should have been without prejudice to a

second action. Although it was absolutely appropriate for plaintiff to try convincing the

Second Circuit to reverse and remand for further consideration as to any or all of those

aforementioned issues, the appellate court's affirmance in Howard Carr II makes clear that

                                              - 10 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 11 of 19



plaintiff failed to do so. Accordingly, it makes perfect sense that plaintiff should now "be

barred" from commencing further litigation with the same parties on the same claim.

       Even so, the Howard Group argues that the Supreme Court's decision in Semtek

mandates a different result. In Semtek, the petitioner initially filed suit in California state

court alleging breach of contract and other state law claims. 531 U.S. at 499. After removing

the case to California federal court on the basis of diversity jurisdiction, the respondent won

dismissal because the petitioner's claims were all time-barred by California's two-year statute

of limitations. Id. The California federal court dismissed the petitioner's claims "in [their]

entirety on the merits and with prejudice." Id. The federal appeals court affirmed. Id.

       Thereafter, the petitioner filed a second suit on the same claims in Maryland state

court, a jurisdiction governed by a longer, three-year statute of limitations. Semtek, 531 U.S.

at 499. Following some irrelevant procedural wrangling in courts on both coasts, the

respondent eventually convinced the Maryland state court that the California federal court's

prior dismissal of the first suit had preclusive effect on the second one. Id. at 500. A

Maryland state appeals court affirmed, reasoning that "the res judicata effect of federal

diversity judgments was prescribed by federal law, under which the earlier dismissal was on

the merits and claim preclusive." Id. at 501.

       The Supreme Court granted certiorari and reversed, but Semtek's reasoning is not as

helpful to the Howard Group's argument as plaintiff seems to think. After an extended

discussion of various decisional and statutory developments that had taken place in the

many years since Dupasseur v. Rochereau, 21 Wall. 130, 135 (1874), Justice Scalia's

majority opinion in Semtek emphasized an important distinction between the sort of

backward-looking "finality" that might attach when litigation is brought to completion in one

                                                - 11 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 12 of 19



court and the forward-looking claim-preclusive effect that kind of "final" adjudication might

have if the same dispute were brought again elsewhere. Semtek, 531 U.S. at 505.

       As Justice Scalia explained, while the California federal court's dismissal of the first

action obviously "barred refiling of the same claim" in that federal judicial district, it did not

necessarily follow that the dismissal would have "claim-preclusive effect in other

courts." Semtek, 531 U.S. at 506.

       On that broader question, Semtek concluded that "federal common law governs the

claim-preclusive effect [in other courts] of a dismissal by a federal court sitting in

diversity." 531 U.S. at 508. However, the Court in Semtek declined to craft a uniform federal

rule for that scenario. Id. Instead, Semtek held that federal common law incorporates the

claim preclusion rules "that would be applied by state courts in the State in which the federal

diversity court sits." Id. at 508.

       Applying the new rule to the facts before it, the Supreme Court concluded that the

Maryland appeals court had erred in dismissing the petitioner's second claim as res judicata,

since under California law a dismissal of the first suit on statute-of-limitations grounds would

not have claim-preclusive effect elsewhere. Semtek, 531 U.S. at 509.

       Semtek sets up a bit of a circular exercise in this case, since "[t]he preclusive effect of

a federal-court judgment is determined by federal common law." Taylor v. Sturgell, 553 U.S.

880, 891 (2008) (citing Semtek, 531 U.S. at 507-08). However, "[f]or judgments in diversity

cases, federal [common] law incorporates the rules of preclusion applied by the State in

which the rendering court sits." Id. at 891 n.4. Accordingly, New York law determines the

claim-preclusive effect of the federal diversity judgment in the First Litigation.



                                                - 12 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 13 of 19



       Relying on Semtek, the Howard Group argues that New York law does not bar it from

maintaining this second suit. According to plaintiff, "New York courts have consistently

allowed plaintiffs to re-file complaints that have been dismissed when the dismissal did not

address the merits of the claims in the dismissed complaint and the new complaint resolves

the deficiency that led to the dismissal." Pl.'s Mem. at 9-10

       It is true that New York has adopted a more forgiving approach to pre-answer motions

to dismiss. See Siegel, N.Y. Practice § 276; see also Williams v. Citigroup Inc., 659 F.3d

208, 215 n.4 (2d Cir. 2011) (noting that New York's pleading standard "is more lenient than

the 'plausibility' standard applicable in federal courts").

       "Under New York law, a dismissal pursuant to N.Y.C.P.L.R. 3211(a)(7), for failure to

state a cause of action, is presumptively not on a case's merits and lacks res judicata effect;

indeed a Rule 3211(a)(7) dismissal is only on a [case's] merits if the rendering court explicitly

says so." DDR Constr. Servs., Inc. v. Siemens Indus., Inc., 770 F. Supp. 2d 627, 647

(S.D.N.Y. 2011) (citations omitted).

       As the Appellate Division has explained, "[t]his rule has its genesis in the combined

impact of the common-law [principle] that only a final judgment on the merits can be given full

res judicata effect and the restriction contained in CPLR 5013, which provides, [a] judgment

dismissing a cause of action before the close of the proponent's evidence is not a dismissal

on the merits unless it specifies otherwise." Plattsburgh Quarries, Inc. v. Palcon Indus., Inc.,

513 N.Y.S.2d 861, 862 (N.Y. App. Div. 3d Dep't 1987) (citation and internal quotation marks

omitted)).

       Ultimately, however, the precise contours of the CPLR's dismissal statute do not

control the res judicata question presented by this case. It is one thing to apply state-law

                                                - 13 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 14 of 19



claim preclusion principles as a matter of federal common law in accordance with Semtek; it

is something else entirely to imagine a counterfactual scenario in which Howard Carr I was

decided under the CPLR rather than the Federal Rules of Civil Procedure.7

        As Semtek instructs, "[t]he law governing the doctrine of res judicata in a diversity

action is 'the law that would be applied by state courts in the State in which the federal

diversity court sits.'" Duane Reade, Inc. v. St. Paul Fire & Marine Ins. Co., 600 F.3d 190, 195

(2d Cir. 2010) (quoting Semtek, 531 U.S. at 508); see also NAS Elecs., Inc. v. Transtech

Elecs. PTE LTD., 262 F. Supp. 2d 134, 143 (S.D.N.Y. 2003) ("[T]he rule announced in

Semtek applies to the situation in this case, where the preclusive effect of a federal decision

in a diversity case is being litigated in federal court.").

        "Under New York law, the transactional approach to res judicata prevents the parties

to the prior action or those in privity with them from raising in a subsequent proceeding any

claim they could have raised in the prior one, where all of the claims arise from the same

underlying transaction." NAS Elecs., Inc., 262 F. Supp. 2d at 144 (cleaned up) (collecting

cases).

        As relevant here, "[t]he policy against relitigation of adjudicated disputes is strong

enough generally to bar a second action even where further investigation of the law or facts

indicates that the controversy has been erroneously decided, whether due to oversight by the



           7
                Although the Howard Group does not appear to directly make this claim, plaintiff's heavy reliance
   on the CPLR certainly seems to disregard the reality of what happened in the First Litigation. "Under the Erie
   doctrine, federal courts sitting in diversity apply state substantive law and federal procedural law." Gasperini
   v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996). It makes no difference that "some of those rules will
   inevitably differ from comparable state rules." Hanna v. Plumer, 380 U.S. 460, 473 (1965). After all, "[e]very
   procedural rule may have a substantive impact because every procedural rule makes it either easier or more
   difficult to prove a case." Blue Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc., 133 F. Supp. 2d 162,
   173 (E.D.N.Y. 2001).

                                                       - 14 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 15 of 19



parties or error by the courts." NAS Elecs., Inc., 262 F. Supp. 2d at 143 (quoting Reilly v.

Reid, 45 N.Y.2d 24, 28 (N.Y. 1978)). Indeed, "[c]onsiderations of judicial economy as well as

fairness to the parties mandate, at some point, an end to litigation." Reilly, 45 N.Y.2d at 28.

       Applied to this case, New York's law on res judicata bars the Howard Group from

continuing to litigate this claim. The first and second lawsuits have the same named plaintiff

and the same named defendants. Both suits assert the same quantum meruit claim for

unpaid real estate commissions based on plaintiff's identification of sites for new

convenience stores, and defendants' subsequent acquisition of a subset of those sites for

commercial development.

       The parties' dispute over that transaction, or series of transactions, was decided in

favor of defendants in Howard Carr I, which dismissed the matter with prejudice when it

denied leave to amend and entered a judgment. Under the Federal Rules of Civil Procedure,

that dismissal was final and on the merits. Federated Dep't Stores, Inc. v. Moitie, 452 U.S.

394, 399 n.3 (1981) ("The dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6) is a 'judgment on the merits.'").

       The same would be true under the CPLR. Although New York's pre-answer dismissal

statute might presumptively provide for a different result, a state court dismissal that explicitly

denies leave to amend also constitutes a dismissal with prejudice; i.e., it is still a final

judgment on the merits for res judicata purposes under New York law.

       For instance, the New York Court of Appeals has held that "CPLR 5013 does not

require that the prior judgment contain the precise words 'on the merits' in order to be given

res judicata effect; it suffices that it appears from the judgment that the dismissal was on the

merits." Strange v. Montefiore Hosp. & Med. Ctr., 59 N.Y.2d 737 (N.Y. 1983) (analyzing

                                                - 15 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 16 of 19



language in context of summary judgment). The Court of Appeals has also explained that

"[a] dismissal 'with prejudice' generally signifies that the court intended to dismiss the action

'on the merits,' that is, to bring the action to a final conclusion against the plaintiff." Yonkers

Contracting Co., Inc. v. Port Auth. Trans-Hudson Corp., 93 N.Y.2d 375, 380 (N.Y.

1999) (citations omitted).

       Lower courts in New York have relied on this language to reach the same conclusion

even when faced with litigation in other procedural postures. For example, in Aard-Vark

Agency, Ltd. v. Prager, the Second Department reversed a trial court's conclusion that res

judicata did not bar certain counterclaims even though they had been dismissed "with

prejudice" in a prior action. 779 N.Y.S.2d 213, 213-14 (N.Y. App. Div. 2d Dep't 2004).

       Citing the New York Court of Appeals' decision in Yonkers Contracting Co., Inc., the

Appellate Division found that the prior action had dismissed the counterclaims with prejudice

and without leave to replead. Aard-Vark Agency, Ltd., 779 N.Y.S.2d at 214. According to

the Appellate Division, dismissal in this manner "signifie[d] that the [trial court] intended the

dismissal to be on the merits or, put differently, to bring the defendants' claims to a final

conclusion." Id.

       The same logic holds true in this case. And even assuming the Howard Group could

have just re-filed the claim after this Court's dismissal without leave to amend in Howard

Carr I, plaintiff took an appeal instead. 8 Thereafter, the Second Circuit's subsequent decision

in Howard Carr II brought the litigation over that claim to its end. See Yonkers Contracting

Co., Inc., 93 N.Y.2d at 380; see also Weston Funding Corp. v. Lafayette Towers, Inc., 550


          8
           "In New York, the pendency of an appeal does not alter the res judicata effect of the challenged
  judgment." Brown v. Mfrs. Trust Co., 602 F. Supp. 549, 551 (S.D.N.Y. 1984).

                                                    - 16 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 17 of 19



F.2d 710, 714 (2d Cir. 1977) (reiterating Supreme Court's admonition that "[i]t is a

misconception of res judicata to assume that the doctrine does not come into operation if a

court has not passed on the 'merits' in the sense of the ultimate substantive issues of a

litigation"). Accordingly, New York's law on res judicata bars this suit.

       To permit the Howard Group to litigate a second lawsuit about the same facts against

the same defendants in the same federal court merely because the Court was sitting in

diversity "would be to permit an absurd waste of judicial resources and remove any sense of

finality from federal court judgments." Mahmood v. Research in Motion Ltd., 905 F. Supp. 2d

498, 506 (S.D.N.Y. 2012).

       Semtek certainly does not support that approach. In f act, regardless of whether

Semtek might require the result advocated by the Howard Group in some other instance, it

explicitly forbids it in this situation—Semtek itself recognized that the California federal court's

dismissal of the petitioner's first claim would "undoubtedly" have had claim-preclusive effect

in the event the petitioner had tried to re-file "the same claim" a second time in that same

California federal court. 531 U.S. at 506. That is exactly the situation presented

here: plaintiff has re-filed the same claim against the same parties in the same federal

judicial district. Accordingly, it is precluded for this reason as well.

       And if that were not enough, Semtek also left the door open to situations "in which the

state law is incompatible with federal interests," and in those cases accepted the possibility

that "federal courts' interest in the integrity of their own processes might justify a contrary

federal rule." 531 U.S. at 509. Indeed, the New York Court of Appeals has recently

observed that a federal case might well arise in which state-law preclusion principles might

need to be displaced for that purpose. Paramount Pictures Corp. v. Allianz Risk Transfer

                                                - 17 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 18 of 19



AG, 31 N.Y. 3d 64, 71 (N.Y. 2018) (examining Semtek to analyze preclusive effect of a prior

federal judgment based on a mix of federal-question and supplemental jurisdiction). Thus,

even assuming New York law provided for a contrary result, this Court's interest in policing

the integrity of its own docket would outweigh it under these circumstances.

V. CONCLUSION

       At first blush, the Howard Group's continued opposition to dismissal seemed like it

might have been based on a simple misreading of Semtek. But as the final two points in this

discussion show, Semtek unequivocally recognized that, regardless of the claim preclusion

question the re-filed suit might raise in another forum, a plaintiff could not simply re-file the

same dismissed claim against the same parties in the same federal court. 531 U.S. at 506.

       So one is left to wonder what the Howard Group was thinking when it refused to

dismiss this suit after the Second Circuit decided Howard Carr II. Perhaps plaintiff believed

that surviving a motion to dismiss might provide sufficient leverage to force defendants into a

settlement. That approach might fly in state court, but it is an impermissible litigation strategy

under these circumstances.

       In reaching that conclusion, the Court recognizes that "if applied too rigidly, res

judicata has the potential to work considerable injustice." Landau, P.C. v. LaRossa, Mitchell

& Ross, 862 N.Y.S.2d 316 (N.Y. 2008). But plaintiff has attempted to relitigate the same

claim against the same parties in the very same federal judicial district after losing on

appeal. Accordingly, there is no injustice in this result.

       Therefore, it is

       ORDERED that

       1. Defendants' motion to dismiss is GRANTED; and

                                               - 18 -
   Case 1:19-cv-00622-DNH-CFH Document 29 Filed 04/21/20 Page 19 of 19



      2. Plaintiff's complaint is DISMISSED.

      The Clerk of the Court is directed to enter a judgment accordingly and to close the file.

      IT IS SO ORDERED.



Dated: April 21, 2020
       Utica, New York.




                                            - 19 -
